State of New York v Foit-Albert Assoc., Architecture, Eng'g & Land Surveying, P.C. (2020 NY Slip Op 00696)





State of New York v Foit-Albert Assoc., Architecture, Eng'g & Land Surveying, P.C.


2020 NY Slip Op 00696


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


17 CA 19-01101

[*1]STATE OF NEW YORK, PLAINTIFF, AND NEW YORK STATE THRUWAY AUTHORITY, PLAINTIFF-APPELLANT,
vFOIT-ALBERT ASSOCIATES, ARCHITECTURE, ENGINEERING AND LAND SURVEYING, P.C., DEFENDANT-RESPONDENT. 


THE LAW FIRM OF JANICE M. IATI, P.C., PITTSFORD (JANICE M. IATI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SUGARMAN LAW FIRM, LLP, BUFFALO (BRIAN SUTTER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered May 21, 2019. The order, among other things, denied the motion of plaintiffs seeking, inter alia, summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 30, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court